DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 2 is objected to because of the following informalities: “the tool body” in line 8 and lines 8-9 (three instances) should be amended to -the elongated tool body-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4-5, 7, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinsky et al. (US 20140088578) (“Rubinsky”) in view of Long et al. (US 20110160514) (“Long”) (Cited in IDS), as evidenced by Har-Noy (US 20130189301).
Regarding claims 2 and 7, Rubinsky teaches a system for treating a tumor in a patient (see Figs. 1 and 6-7D), the system comprising; a cryotherapy tool (see Figs. 1 and 6, see also [0088]) configured to ablate the tumor, thereby creating an RF-EMB 
Har-Noy provides evidence of a method for treating target tissue comprising inducing in situ necrosis or apoptosis in a tumor or pathogen infected lesion via cryotherapy or irreversible electroporation for the purpose of releasing intracellular components and antigens from the ablated cells (see [0017] and [0048]-[0051]). Therefore, this provides evidence that the cryotherapy and irreversible electroporation 
Long teaches a combination device for ablation of tissue (see Figs. 17 and 18) that includes an electrode (508) and two injection needles (518a and 518b) for injecting a DNA plasmid and interleukins into a tumor to induce a specific response from the immune system (see [0121]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the system as taught by Rubinsky with injection needles that are controlled to inject a DNA plasmid and interleukins in light of Long, the motivation being to provide the additional benefit of enlisting the immune system to assist in causing necrosis in cancerous tissue in combination with the other treatment modalities (see Long: [0121]). 
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in 
Regarding claim 4, Rubinsky further teaches wherein the controller is configured to control the supply of fluid to apply a freeze portion of the freeze-thaw cycle for at least 30 seconds (see “duration of freezing was 90 seconds”, [0115]).
Regarding claim 5, Rubinsky further teaches wherein the controller is configured to control the supply of fluid to apply a freeze portion of the freeze-thaw cycle at a temperature between approximately -300 °C and -196 °C (see [0092]).
Regarding claim 10, Rubinsky further teaches wherein the controller is configured to control a temperature at the cooling head (see [0093]-[0094]).
Regarding claim 11, Rubinsky further teaches wherein the cryotherapy tool comprises an electrode (see active portion 124, Fig. 6) configured to be electrically connected to a pulse generator (104).
Regarding claim 12, Rubinsky further teaches wherein the controller is configured to control the pulse generator to apply a voltage to the electrode, the voltage causing generation of an electric field sufficient to cause electric membrane breakdown of the cell membranes of at least some of the cells of the tumor (see [0093]-[0094], see 
Regarding claim 15, Rubinsky further teaches the cryotherapy tool comprising thermal insulation disposed along at least a portion of the length of the tool body (see thermally and electrically insulated sleeve 128; [0083], Fig. 6).
Regarding claim 16, Rubinsky further teaches wherein a return channel is defined along the length of the tool body from the cooling head to the second end (see gas N2 paths, Figs. 1 and 6), the return channel being fluidically connected to the cooling head (as shown in Figs. 1 and 6), and wherein the second end of the tool body is configured to fluidically connect the fluid source to the return channel (as shown in Figs. 1 and 6, since the entire internal structure of the probe is fluidically connected to 102).

Claims 8, 17, 19-20, 22-25, 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinsky in view of Long, and in further view of Zhou et al. (US 20170020931) (“Zhou”) and LePivert (US 20100274178), as evidenced by Har-Noy.
Regarding claim 8, Rubinsky in view of Long teaches all the limitations of claim 7 for which claim 8 is dependent upon, however Rubinsky in view of Long fails to teach wherein the controller is configured to control administration of the claimed composition to the tumor substantially concurrently with application of the cryotherapy treatment as required by claim 8.
Zhou teaches the intratumorally administration (see “intratumorally”, [0060]) of a combination of anti-CTLA-4 and anti-PD-1 antibodies (see [0025], see also [0062]) and 
LePivert teaches a method of injecting therapeutic compounds and providing cryotherapy (see Abstract, [0033] and [0035]) including injecting the compositions while cryogenic fluid is applied to the device (see [0022], see also [0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the controller as taught by Rubinsky in view of Long and Zhou to have controlled administration of the composition to be substantially concurrently with 
Regarding claim 17, Rubinsky in view of Long, Zhou and LePivert teaches substantially similar limitations as discussed above in the rejection of claims 2 and 8.
Regarding claims 19-20 and 23-25, Rubinsky in view of Long, Zhou and LePivert teaches substantially similar limitations as discussed above in the rejection of claims 4, 10-12 and 16.
Regarding claim 22, Rubinsky teaches applying a passive thaw process (see “tissue induced thawing”, [0118]; see also [0115] for correlation to Figs. 6 and 7).
Regarding claims 28 and 32, Rubinsky in view of Long, Zhou and LePivert teaches substantially similar limitations as discussed above in the rejection of claims 2, 4, 8 and 12.
Regarding claim 31, Rubinsky in view of Long, Zhou and LePivert teaches the limitations of claim 28, with Rubinsky further teaching applying a series of electrical pulses (see Rubinsky, [0092]), however Rubinsky fails to teach applying a series of bipolar pulses. 
Long further teaches that have unipolar as well as bipolar pulses been shown to cause cell necrosis by immediately destroying the cell plasma membrane as well as triggering cell apoptosis during irreversible electroporation, in bipolar mode, the device using first and second oppositely charged electrodes (see [0060] and [0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the pulses of Rubinsky to be bipolar in light of Long, the motivation being to provide the additional benefit of localizing the therapeutic effects .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rubinsky in view of Long, Zhou, LePivert and in further view of Baust et al. (US 20140350537) (“Baust”), as evidenced by Har-Noy.
Regarding claim 21, Rubinsky in view of Long, Zhou, and LePivert teaches all the limitations of claim 17 for which claim 21 is dependent upon, however Rubinsky in view of Long, Zhou, and LePivert fails to teach wherein the cryotherapy treatment comprises an active thaw process.
Baust teaches a cryotherapy system (see Figs. 1-3) wherein the cryotherapy includes warming the probe for a thawing cycle using a coiled resistive wire (20, Fig. 3) to thaw the ice ball formed around the shaft of the device (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the cryotherapy as taught by Rubinsky in view of Long, Zhou, and LePivert with an active thawing process as taught by Baust, the motivation being to assist in the thawing of the ice ball during the freeze/thaw cycle or to assist in removal of the device from the patient (see Baust: [0034]).
Response to Arguments
Applicant's arguments filed 15 November 2021 with regard to the prior art rejections have been fully considered but they are not persuasive.
Regarding Applicant’s remarks directed to Rubinsky failing to teach exactly one 
Regarding Applicant’s argument directed to Rubinsky failing to teach a composition administration system configured to administer to the patient, intratumorally and substantially concurrently with application of the cryotherapy treatment, a composition (see Remarks pg. 8), the Examiner respectfully disagrees. With regards to claim 2, features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. See MPEP 2114(II). As a result of the combination, the composition administration system provided is regarded as capable of administering the claimed composition intratumorally and substantially concurrently with application of the cryotherapy treatment by virtue of its construction as a needle. It is noted that the newly cited LePivert reference is being relied upon for this feature in the rejection of claims 8, 17 and 28, rendering this argument moot for claims 8, 17, and 28.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        /JAYMI E DELLA/Primary Examiner, Art Unit 3794